  Case 3:19-cr-30093-RAL Document 94 Filed 11/12/19 Page 1 of 2 PageID #: 242



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             CENTRAL DIVISION


  UNITED STATES OF AMERICA,                 CR 19-30093-RAL

                     Plaintiff,
                                            FACTUAL BASIS STATEMENT
       vs.

  JACQUELINE ERNESTINE PEASE,

                     Defendant.


      The Defendant states that the following facts are true, and the parties

agree that they establish a factual basis for the offense to which the Defendant

is pleading guilty pursuant to Fed. R. Crim. P. 1 l(b)(3):

      Beginning on a date unknown, but no later than on or about March 2014

through on or about February 2019, in the District of South Dakota, the

Defendant, JACQUELINE ERNESTINE PEASE, did embezzle, steal, willfully

misapply, willfully permit to be misapplied, and convert to her own use more

than $1,000 of monies, funds, credits, goods, assets, and other property

belonging to the Crow Creek Sioux Tribe ("CCST"), an Indian Tribal Organization,

and did aid and abet others in committing the offense, all in violation of 18 U.S.C.

'§ 2 and 1163.    Among others, Defendant JACQUELINE ERNESTINE PEASE

aided and was aided by Roland Robert Hawk, Sr., Francine Maria Middletent,

Brandon Sazue, Tina Grey Owl, and Roxanne Sazue.

      JACQUELINE ERNESTINE PEASE was the accounts payable clerk working

in the finance office of the Crow Creek Sioux Tribe. PEASE held this position for
 Case 3:19-cr-30093-RAL Document 94 Filed 11/12/19 Page 2 of 2 PageID #: 243



four years.     For the two years prior to becoming the accounts payable clerk,

PEASE worked at the front desk in the finance office and collected assistance

applications.

       At times relevant to this case, ROLAND HAWK was her supervisor while

he also served as the CCST's Treasurer. While working in the finance office, the

Defendant was responsible for drafting and issuing the checks drawn from the

CCST's General Welfare Account. These checks were drafted to the Defendant

and her co-defendants. The Defendant, while she also took the tribe's money,

was acting at the direction and behest of HAWK and the other councilmembers

whom exercised authority over the account.         Defendant's offense conduct

involved her receipt of more than $40,000 but not more than $95,000.        The

money received derived from the CCST's General Welfare Account. Defendant's

receipt of that money was unlawful.




Date




Date
                                      Defendant

  JI
Date
       /5//9
          j


                                      TERRA M. FISHER
                                      Attorney for Defendant

                                        [2]
